Name: Council Regulation (EEC) No 2004/92 of 13 July 1992 amending Regulation (EEC) No 2245/85 laying down certain technical measures for the conservation of fish stocks in the Antarctic
 Type: Regulation
 Subject Matter: fisheries;  natural environment
 Date Published: nan

 21 . 7. 92 Official Journal of the European Communities No L 203/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2004/92 of 13 July 1992 amending Regulation (EEC) No 2245/85 laying down certain technical measures for the conservation of fish stocks in the Antarctic sional basis, without waiting until they became binding, in view of the fact that certain of the conservation measures related to a fishing season which commenced on 1 July 1991 ; Whereas, pursuant to Article 3 of Regulation (EEC) No 170/83 , it is for the Council to establish the TAC per stock or group of stocks, the share available to the Community, and the specific conditions under which catches have to be taken ; Wehreas the fishing activities referred to in this Regula ­ tion are subject to the control measures provided for in Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activi ­ ties (3) ; Whereas Regulation (EEC) No 2245/85 (% should be amended accordingly, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal, and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas, pursuant to Article 2 of Regulation (EEC) No 170/83, the conservation measures necessary to achieve the aims set out in Article 1 of that Regulation are to be formulated in the light of the available scientific advice ; Whereas the Convention on the Conservation of Antarctic Marine Living Resources, hereinafter called 'the Convention', was approved by Council Decision 8 1 /691 /EEC (2) ; wehreas it entered into force for the Community on 21 May 1982 ; Whereas the Commission for the Conservation of Antarctic Marine Living Resources (CCAMLR), esta ­ blished by the Convention , adopted, on the recommenda ­ tion of its Scientific Committee, certain conservation measures applicable in particular to the fish stocks occur ­ ring in the waters off South Georgia as well as notification procedures to be followed by members of CCAMLR considering initiating a new fishery ; Whereas these conservation measures were notified to the members of the CCAMLR on 5 November 1991 ; whereas, in the absence of objections to the measures, they became binding on 4 May 1992 under Article IX (6) of the Convention ; Whereas the members of the CCAMLR stated that they intended to apply these conservation measures on a provi HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2245/85 is hereby amended as follows : 1 . Articles 2, 2a and 2b shall be replaced by the follo ­ wing : Article 2 Prohition on fishing (*) 1 . Directed fishing for Champsocephalus gunnari, Patagonotothon brevicauda guntheri ,, Notothenia rossii, Notothenia gibberifrons, Chaenocephalus aceratus, Pseudochaenichthys georgianus and Noto ­ (3) OJ No L 207, 29. 7. 1987, p. 1 . Regulation as amended by Re ­ gulation (EEC) No 3483/88 (OJ No L 306, 11 . 11 . 1988, p. 2). (4) OJ No L 210, 7. 8 . 1985, p. 2. Regulation as last amended by Regulation (EEC) No 2810/91 (OJ No L 271 , 27. 9 . 1991 , p. !) ¢ (') OJ No L 24, 27. 1 . 1983, p. 1 . 0 OJ No L 252, 5. 9 . 1981 , p. 26. No L 203/2 Official Journal of the European Communities 21 . 7. 92 to have exhausted the TAC specified in paragraphs 1 to 6 shall be fixed by the Commission pursuant to Article 11 (3) of Regulation (EEC) No 2241 /87 as soon as the required information is received from the CCAMLR. 8 . With effect from the date fixed pursuant to para ­ graphs 7, all fishing for the species concerned shall be prohibited in FAO Antarctic sub-area 48.3 and Community vessels shall cease to retain on board, tran ­ ship or land any catches of this fish taken in that sub ­ area after that date. Article 2b Catch reports (*) 1 . Catches of Patagonotothen brevicauda guntheri, Champsocephalus gunnari, Dissosthicus elegenoides, Notothenia rossii Notothenia gibberifrons, Cahenoce ­ phalus aceratus, Pseudochaenichthys georgianus, Elec ­ trona carlsbergi in FAO Antarctic sub-area 48.3 and Euphasia superba in FAO Antarctic area 48 shall be the subject of reports in accordance with this Article, without prejudice to the application of Articles 5 to 9 o"f Regulation (EEC) No 2241 /87. 2. Total catches, broken down by vessels, which were made by Community vessels in the period between 1 July 1991 and the end of the first month following the date of 24 July 1992 shall, within 10 days of the end of that period, be notified to the Commission by the Member States in which the vessels concerned are registered or whose flag they fly. 3 . For the purposes of reporting the catches taken after the period referred to in paragraph 2, each calendar month shall be divided into six reporting periods designated by the letters A, B, C, D, E and F and running from day 1 to day 5, day 6 to day 10, day 11 to day 15, day 16 to day 20, day 21 to day 25 and day 26 to the last day of the month, respectively. At the latest within three days of each reporting period, each Member State shall notify the Commis ­ sion of the total catches, broken down by vessels, that the vessels flying its flag or registered in its territory have made in the preceding reporting period, speci ­ fying the month and the reporting period concerned. 4. On the basis of the information received pursuant to paragraphs 2 and 3, the Commission shall, at the end of each reporting period, inform the CCAMLR of the total catches made by the Commu ­ nity vessels in the preceding reporting period. thenia squamifrons . in FAO Antarctic sub-area 48.3 (South Georgia) shall be prohibited from 2 November 1991 to 6 November 1992. 2. Directed fishing or finfish in FAO Antarctic sub-areas 48.1 and 48.2 shall be prohibited in the 1991 /1992 season, except for scientific research purposes. 3 . Directed fishing for Notothenia squamifrons in FAO statistical division 58.4.4 (Ob und Lena Banks) shall be prohibited in the period 2 November 1991 to 6 November 1992, except for scientific research purposes. Article 2a Catch limitations (*) 1 . The total catch of Electrona carlsbergi in the period 2 November 1991 to 6 November 1992 shall be limited to 245 000 tonnes in FAO Antarctic sub-area 48.3. In addition, the total catch of Electrona carlsbergi in the same period shall be limited to 53 000 tonnes in the Shag Rocks region, defined as the area bounded by 52 ° 30' S, 40 ° W ; 52 ° 30' S, 40 ° W 54 ° 30' S, 40 ° W and 54 ° 30' S, 44 ° W. 2. In the course of fishing in FAO Antarctic sub ­ area 48.3, by-catches of Notothenia rossii, Notothenia squamifrons, Chaenocephalus aceratus and Pseudo ­ chaenichthys georgianus shall be limited to 300 tonnes for each species and by-catches of Notothenia gibberi ­ frons shall be limited to 500 tonnes. 3 . Fishing in FAO Antarctic sub-area 48.3 shall be terminated if by catches of one of the species listed in paragraph 2 reach the by-catch limits foresee or if total catches of Electrona carlsbergi reach 245 000 tonnes, whichever happens first. 4 . Fishing in the Shag Rocks region shall be termi ­ nated if by-catches of one of the species listed in para ­ graph 2 reach by-catch limits foreseen or if total catches of Electrona carlsbergi reaches 53 000 tonnes, whichever happens first. 5. Catches of Dissostichus elegenoides taken in the FAO Antarctic sub-area 48.3 in the period 2 November 1991 to 6 November 1992 shall be limited to a TAC of 3 500 tonnes. , 6 . Catches of Euphasia superba taken in FAO Antarctic Area 48 shall be limited to 1,5 million tonnes in the period 1 July 1991 to 30 June 1992. 7. The date on which the catches taken by Commu ­ nity vessels or the other vessels concerned are deemed Q The FAO zones mentioned in this Regulation are defined in Commission communication 58/C 335/02, (OJ No C 335, 24. 12. 1985, p. 2).' 21 . 7 . 92 Official Journal of the European Communities No L 203/3 2. The following Article shall be inserted : 'Article 2c Notification of new fisheries 1 . For the purposes of this Article a new fishery is a fishery on a species using a particular fishing method in a statistical subarea for which : (a) information on distribution, abundance, demo ­ graphy, potential yield and stock identity from comprehensive research/surveys or exploratory fishing have not been submitted to CCAMLR ; or (b) catch and effort data have never been submitted to CCAMLR ; or (c) catch and effort data from the two most recent seasons in which fishing occured have not been submitted to CCAMLR. 2. The exercise of a new fishery in the CCAMLR Convention Area shall be prohibited as long as it has not been authorized in accordance with paragraph 6. 3 . Any operator of a fishing vessel who intends to develop a new fishery in the CCAMLR Convention Area shall inform the competent authorities of the Member State whose flag the vessel flies or in whose territory it is registered of that intention and shall submit to those authorities as much of the information defined in paragraph 4 as he is able to provide. 4. A Member State who has been informed of the intention to develop a new fishery in the CCAMLR Convention Area with vessels flying its flag or regis ­ tered in its territory shall notify the Commission without delay and not less than six months in advance of the next regular meeting of CCAMLR. The notification shall be accompanied by as much of the following information as the Member State is able to provide : (a) the nature of the proposed fishery including target species, methods of fishing, proposed region and any minimum level of catches that would be required to develop a viable fishery ; (b) biological information from comprehensive research/survey cruises, such as distribution, abun ­ dance, demographic data and information on stock identity ; (c) detailes of dependent and associated species and the likelihood of them being affected by the proposed fishery ; (d) information from other fisheries in the region or similar fisheries elsewhere that may assist in the valuation of potential yield. 5. The Commission shall forward to CCAMLR for consideration the information provided in accordance with paragraph 4, together with any other relevant information. 6. As soon as CCAMLR has completed its conside ­ ration of the proposed new fishery, a decision on the authorization of the new fishery shall be taken :  by the Commission, in case CCAMLR has not adopted any conservation measures with regard to the new fishery,  by the Council, acting by a qualified majority on a proposal from the Commission, in all other cases .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1992. For the Council The President J. GUMMER